Citation Nr: 1809206	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  11-14 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for residuals of a cervical injury. 

2. Entitlement to service connection for residuals of a spinal injury. 

3. Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1979 to March 1980. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO, inter alia, denied service connection for residuals of a brain injury, spinal injury, cervical injury, and left knee disability.  In April 2010, the Veteran filed a notice of disagreement (NOD) with regard to these denials.  A statement of the case (SOC) was issued in March 2011, and the Veteran filed a substantive appeal via a (VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2011.

In his May 2011 VA Form 9, the Veteran requested a Board hearing.  In a January 2015 statement he asked to "[p]lease determine this claim based on the evidence of record at BVA."  However, he also noted that "if required, a motion for a new videoconference will be submitted."  In February 2017, the Board sent a letter to the Veteran requesting that he clarify whether he wanted a new hearing before the Board.  The Board indicated that if no response was received, his previous selection would be used to schedule his hearing.  To this day, the Veteran has not replied.  However, the Veteran's previous selection was to schedule a hearing only if needed.  Hearings are not required.  Therefore, the Board considered the  hearing request withdrawn and proceeded with the appeal.

In April 2015 and November 2015, the Board remanded the claims for further evidentiary development and adjudication, to include scheduling the Veteran for mental health examinations; and obtaining addendum opinions for the claims of service connection to residuals of a cervical injury, a spinal injury, and a left knee disability.  The agency of original jurisdiction (AOJ) scheduled the Veteran for VA examinations, but the Veteran failed to appear in both instances.  The AOJ subsequently issued supplemental SOCs (SSOCs) continuing to deny the claims in September 2015 and March 2016.

In April 2017, the Board denied service connection for a brain injury, and again remanded the claims for service connection to residuals of a cervical injury, a spinal injury, and a left knee disability for further evidentiary development.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in an October 2017 SSOC, and returned these matters to the Board..

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

For reasons expressed below, the claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required


REMAND

The Board's review of the claims file reveals that additional AOJ action is warranted for the claims on appeal.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the April 2017 remand, the Board instructed the AOJ to obtain addendum etiology opinions for the remaining claims and to only schedule the Veteran for a VA examination if deemed necessary by the VA examiner.  The AOJ obtained an addendum opinion in June 2017 .  The opinion offered was that the  Veteran's cervical spine disability was less likely than not related to service because the Veteran had a cervical spine surgery in 2005, "almost 25 years post his assault," and the Veteran's neck condition was due to this surgery.  The examiner noted that the neck surgery "happened many years post-discharge," and that the Veteran's in-service injury healed/resolved.  In addition, the VA examiner noted that in 2007, the Veteran was in a boating accident and he re-injured his neck and knee.

The Board is unable to find that the June 2017 VA examination and opinion substantially complies  with the Board's April 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In its April 2017 remand, the Board requested that the VA examiner address whether the Veteran's cervical, spinal, and left knee disabilities were at least as likely as not due to or a related to service.  However, the VA examiner only addressed the Veteran's cervical spine disability.  See Stegall, supra.  

The Board additionally notes that , a November 2009 VA examination report reflects  the opinion that left knee DJD was less likely than not due to service because the in-service injuries were mild sprain/strain, which did not lead to DJD.  Similar to the June 2017 VA examiner's opinion, the November 2009 VA examiner noted that the Veteran had major knee surgery that usually lead to DJD, and that the surgery was after the Veteran separated from service. 

The  Board notes that neither the November 2009 VA examiner nor the June 2017 VA examiner addressed the Veteran's contentions that he underwent post-service surgeries for his left knee, back, and neck, as a result of his in-service injuries.   In addition, neither VA examines discussed the Veteran's statements of continuity of symptomatology since service.  

Under these circumstances, the Board finds that further medical opinions are warranted.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

To this end, the AOJ should obtain addendum opinions from the June 2017 VA examiner, or, if necessary, from another appropriate physician based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if deemed necessary in the judgement of the physician designated to provide the addendum opinions.  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim.  38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file, all outstanding, pertinent VA medical records.

As for VA records, the claims file includes VA treatment records from the East Orange VA Medical Center (VAMC) dated through June 2017.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from the East Orange VAMC all records of pertinent treatment since June 2017, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2017) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal (particularly as regards outstanding private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the East Orange VAMC (and any associated facility(ies) all records of evaluation and/or treatment of the Veteran since June 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable VA o obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records/responses from each contacted entity have been associated with the claims file, arrange to obtain from the June 2017 VA examiner a from an addendum opinion addressing the nature and relationship, if any, between a neck disability and the Veteran's in-service 1979 assault.

Only arrange for the Veteran to undergo VA examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion,

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

With respect to each diagnosed cervical spine disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is etiologically related to service, to include neck injury therein.  


In addressing the above, the examiner must consider and discuss all medical and other objective evidence of record, as well as all lay assertions, to include the Veteran's assertions that his in-service neck injuries resulted in his cervical spine surgery, and that he has had continuous neck pain since service.  

If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records/responses from each contacted entity have been associated with the claims file, arrange to obtain from the June 2017 VA examiner an addendum opinion addressing the relationship, if any, between current back disability and the Veteran's in-service 1979 assault.

Only arrange for the Veteran to undergo VA examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

With respect to each diagnosed back disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is etiologically related to service,  to include back injury therein.  

In addressing the above, the examiner must consider and discuss all medical and other objective evidence of record, as well as  all lay assertions, to include the Veteran's assertions that in-service back injuries resulted in his lumbar spine surgery., and that he has had continuous back pain since service.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records/responses from each contacted entity have been associated with the claims file, arrange to obtain from the June 2017 VA examiner an addendum opinion addressing the relationship, if any, between current left knee disability and.

Only arrange for the Veteran to undergo VA examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion,

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

With respect to each diagnosed left knee disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is etiologically related to service, to include knee injury therein.

In addressing the above, the examiner must consider and discuss all medical and other objective evidence of record, as well as all lay assertions, to include the Veteran's assertions that in-service knee injuries resulted in the need for surgery, and that he has had has had continuous knee pain since service.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication (to include all evidence received pursuant to this remand) and legal authority.

9.  If any  benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that reflects consideration of all additional evidence received, and includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

